IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,472 & AP-76,473




EX PARTE SALVADOR MARTINEZ, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 1074916 & 1074917 IN THE 184TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and evading arrest with a motor vehicle and sentenced to imprisonment for eighteen and ten
years, respectively. The First Court of Appeals affirmed his convictions. Martinez v. State, Nos. 01-06-01164-CR & 01-06-01165-CR (Tex. App.–Houston [1st Dist.] delivered Oct. 2, 2008, no pet.).
            Applicant contends that he was deprived of his right to file pro se petitions for discretionary
review. The trial court made findings of fact and conclusions of law and recommended that we grant
relief. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions
for discretionary review of the judgments of the First Court of Appeals in cause numbers 01-06-01164-CR and 01-06-01165-CR that affirmed his convictions in case numbers 1074916 and 1074917
from the 184th District Court of Harris County. Applicant shall file his petitions for discretionary
review with the First Court of Appeals within 30 days of the date on which this Court’s mandate
issues.
 
Delivered: January 12, 2011
Do not publish